DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/23/2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwanger (U.S. Publication No. 2008/0033656) in view of Curtis el al. (U.S. Publication No. 2003/0117894), and further in view of Bachrach et al. (U.S. Publication No. 2008/0165619).

Regarding claim 1. (Currently Amended) Herwanger teaches:
A computer-implemented method (See FIG. 4B and para[0067]. Components 427,430, and 420) for avoiding drilling and production hazards in a-subsurface reservoirs (See para[0118]-para[0130]), comprising:
a. receiving, via one or more processors, 4D seismic data associated with a subsurface reservoir (See para[0006] and para[0066]. Time lapse seismics), wherein the 4D seismic data includes differences in seismic data recorded at T1 and seismic data recorded at T2 (See Fig. 20, para[0036]-para[0038], para[0071], para[0074], para[0116]. Changes in stress-field during production. Multi-component seismic time-lapse measurements are processed (at 2003) to time-lapse changes in seismic attributes.), and at least one reservoir model associated with the subsurface reservoir (See para[0043] and Fig. 4B: Reservoir model), wherein the 4D seismic data includes at least an anomaly between the seismic data recorded at T1 and the seismic data recorded at T2 (See Fig. 2, Fig. 11, Fig. 15A-Fig. 15D, Fig. 16A-Fig. 16D, para[0036], para[0093], and para[0100]. Method 203: A perturbation of an anisotropic physical property in a reservoir. shear wave splitting. Fig. 15A-Fig. 16D: The stress changes plotted are a perturbation of the initial state due to reservoir production (pressure change) and associated rock deformation.)(Examiner Note: “an anomaly” is defined in Applicant’s Specification, para[0029] as “an anomaly 20 that is caused by reservoir stresses. The stresses arise due to changes in the pore pressure between the T1 and T2 seismic surveys.” A person of ordinary skill in the art could reasonably conclude that the stress changes plotted in Fig. 15A-Fig. 16D of Herwanger are anomalies as defined by Applicant’s specification.); 
1 to T2 (See para[0116]-[0117], and FIG. 20: step 2003 and step 2006); 
c. converting, via the one or more processors, the stiffness changes to strain changes in the subsurface reservoir from T1 to T2 using 3rd-order elasticity relations (See para[0062]-para[0064])(Examiner Note: The stiffness coefficients such as c111, c112, and c123 are third-order coefficients. As denoted using Voigt notation.); 
d. inverting, via the one or more processors, the strain changes to obtain time-lapse stresses and reservoir pore pressure changes in the subsurface reservoir (See para[0059], para[0064] and para[0117] and FIG. 20, step 2009. The resulting strains E11, E22, and E33, which can be converted to stresses by Hooke’s law. changes in the seismic stiffness tensor can then be related (at 2009) to stress changes (including pore pressure). Oeff=Oc-αP, where Oc= confining stress and P= Pore pressure.); 
e. refining, via the one or more processors, the at least one reservoir model to generate at least one refined reservoir model associated with the subsurface reservoir, wherein the at least one refined reservoir model is generated by updating the at least one reservoir model with the time-lapse stresses and the reservoir pore pressure changes (See Fig. 21, and para[0132]-para[0133]. This velocity model is updated based on the predicted changes in the reservoir and surrounding rock formation.); 
f. generating, via the one or more processors, a seismic image of the subsurface reservoir based on the at least one refined reservoir model (See para[0135]. The updated velocity model is used for purposes of migration.); and 
See para[0118]-para[0130]: problems caused by stress-changes over producing reservoirs which can be addressed.).
Herwanger is silent as to the language of:
using elastic full waveform inversion; and
using elastostatic Green functions, wherein the elastostatic Green functions connect the strain changes to the reservoir pore pressure changes.
Nevertheless Curtis teaches:
Using elastic full waveform inversion (See para[0103] and Figure 8: steps 432, 344, 346, and 348.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwanger using elastic full waveform inversion such as that of Curtis. Herwanger and Curtis are analogous to the instant application, as all references are directed to the same field of endeavor of processing seismic data. Herwanger teaches, “inverse stress sensitive rock physics models are also well known in the art, and any suitable one may be used” (See para[0113]). Herwanger further teaches, Identifying “attributes and experimental geometries that show the largest sensitivity to changes in the stress-regime”, such as changes in travel time for compression waves and changes in amplitudes (See para[0110]). Curtis teaches, “wave equation inversion is particularly suited to new acquisition geometries involving receiver arrays that allow spatial and temporal derivatives of the wavefield to be recorded explicitly”, such as perturbations in element location or amplitudes(see para[0027]). One of ordinary skill would 
Herwanger and Curtis are silent as to the language of:
using elastostatic Green functions, wherein the elastostatic Green functions connect the strain changes to the reservoir pore pressure changes.
Nevertheless Bachrach teaches:
using elastostatic Green functions connecting reservoir pore pressure changes to induced strain (See para[0025], para[0066], and FIG. 1: step 160. The numerical solver may include … finite difference equations.) (Examiner Note: as recognized by Applicant’s own specification Green’s functions are implicitly used in finite difference equations (See FIG. 1)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwanger and Curtis using elastostatic Green functions, wherein the elastostatic Green functions connect the strain changes to the reservoir pore pressure changes such as that of Bachrach. Herwanger, Curtis, and Bachrach are analogous to the instant application, as all references are directed to the same field of endeavor of processing seismic data. Bachrach teaches, “examples of applications requiring good knowledge of existing stressed state or pore fluid pressure include planning of drilling operation” (See para[0007]). One of ordinary skill would have been motivated to modify Herwanger and Curtis, because using a finite-difference 

Regarding claim 2. (Currently Amended) Herwanger teaches:
The method of claim 1 further comprising: 
h. selecting, via the one or more processors, at least one well location associated with the subsurface reservoir based on the potential drilling and production hazards (See para[0118]-para[0130]: design of well-trajectories.).  

Regarding claim 3. (Currently Amended) Herwanger teaches:
A computer system, comprising: 
one or more processors (See FIG. 4B and para[0067]. Component 420); 
memory storing one or more programs (See Fig. 4B and para[0065]. Components 427 and 430), wherein the one or more programs include instructions that when executed by the one or more processors cause the computer system to:
a. receive 4D seismic data associated with a subsurface reservoir (See para[0006] and para[0066]. Time lapse seismics), wherein the 4D seismic data includes differences in seismic data recorded at T1 and seismic data recorded at T2 (See Fig. 20, para[0036]-para[0038], para[0071], para[0074], para[0116]. Changes in stress-field during production. Multi-component seismic time-lapse measurements are processed (at 2003) to time-lapse changes in seismic attributes.), and at least one reservoir model associated with the subsurface reservoir (See para[0043] and Fig. 4B: Reservoir model), wherein the 4D seismic data includes at least an 1 and the seismic data recorded at T2 (See Fig. 2, Fig. 11, Fig. 15A-Fig. 15D, Fig. 16A-Fig. 16D, para[0036], and para[0100]. Method 203: A perturbation of an anisotropic physical property in a reservoir. Fig. 15A-Fig. 16D: The stress changes plotted are a perturbation of the initial state due to reservoir production (pressure change) and associated rock deformation.)(Examiner Note: “an anomaly” is defined in Applicant’s Specification, para[0029] as “an anomaly 20 that is caused by reservoir stresses. The stresses arise due to changes in the pore pressure between the T1 and T2 seismic surveys.” A person of ordinary skill in the art could reasonably conclude that the stress changes plotted in Fig. 15A-Fig. 16D of Herwanger are anomalies as defined by Applicant’s specification.); 
b. invert the 4D seismic data to obtain stiffness changes in the subsurface reservoir from T1 to T2 (See para[0116]-[0117], and FIG. 20: step 2003 and step 2006); 
c. convert the stiffness changes to strain changes in the subsurface reservoir from T1 to T2 using 3rd-order elasticity relations (See para[0062]-para[0064])(Examiner Note: The stiffness coefficients such as c111, c112, and c123 are third-order coefficients. As denoted using Voigt notation.); 
d. invert the strain changes to obtain time-lapse stresses and reservoir pore pressure changes in the subsurface reservoir (See para[0059], para[0064] and para[0117] and FIG. 20, step 2009. The resulting strains E11, E22, and E33, which can be converted to stresses by Hooke’s law. changes in the seismic stiffness tensor can then be related (at 2009) to stress changes (including pore pressure). Oeff=Oc-αP, where Oc= confining stress and P= Pore pressure.); 
e. refine the at least one reservoir model to generate at least one refined reservoir model associated with the subsurface reservoir, wherein the at least one refined reservoir See Fig. 21, and para[0132]-para[0133]. This velocity model is updated based on the predicted changes in the reservoir and surrounding rock formation.); SMRH:4818-0231-2925.1-3-Application No.: 16/136,755Attorney. Docket No.: ONAS-329694-US 
f. generate a seismic image of the subsurface reservoir based on the at least one refined reservoir model (See para[0135]. The updated velocity model is used for purposes of migration.); and 
g. identify potential drilling and production hazards associated with the subsurface reservoir based on the seismic image (See para[0118]-para[0130]: problems caused by stress-changes over producing reservoirs which can be addressed.).
Herwanger is silent as to the language of:
using elastic full waveform inversion; and 
using elastostatic Green functions, wherein the elastostatic Green functions connect the strain changes to the reservoir pore pressure changes.
Nevertheless Curtis teaches:
Using elastic full waveform inversion (See para[0103] and Figure 8: steps 432, 344, 346, and 348.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwanger using elastic full waveform inversion such as that of Curtis. Herwanger and Curtis are analogous to the instant application, as all references are directed to the same field of endeavor of processing seismic data. Herwanger teaches, “inverse stress sensitive rock physics models are also well known in the art, and any suitable one may be used” (See para[0113]). Herwanger further teaches, Identifying “attributes and experimental geometries that show the largest sensitivity to changes in the stress-regime”, such as changes in travel time for compression waves and changes in amplitudes (See para[0110]). Curtis teaches, “wave equation inversion is particularly suited to new acquisition geometries involving receiver arrays that allow spatial and temporal derivatives of the wavefield to be recorded explicitly”, such as perturbations in element location or amplitudes(see para[0027]). One of ordinary skill would have been motivated to modify Herwanger, because the use of inverse models was well known in the art at the time of filing as recognized by Herwanger and full waveform inversion would have been well suited to acquiring the changes in the stress-regime that Herwanger was interested in, as recognized by Curtis.
Herwanger and Curtis are silent as to the language of:
using elastostatic Green functions, wherein the elastostatic Green functions connect the strain changes to the reservoir pore pressure changes.
Nevertheless Bachrach teaches:
using elastostatic Green functions connecting reservoir pore pressure changes to induced strain (See para[0025], para[0066], and FIG. 1: step 160. The numerical solver may include … finite difference equations.) (Examiner Note: as recognized by Applicant’s own specification Green’s functions are implicitly used in finite difference equations (See FIG. 1)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwanger and Curtis using elastostatic Green functions, wherein the elastostatic Green functions connect the strain changes to the reservoir pore pressure changes such as that of (See para[0007]). One of ordinary skill would have been motivated to modify Herwanger and Curtis, because using a finite-difference method of connecting pore pressure changes to induced strain would have increased accuracy and allowed for better planning of drilling operations, as recognized by Curtis.

Regarding claim 4. (Currently Amended) 
A non-transitory computer readable storage medium of a computing system storing one or more programs (See FIG. 4B and para[0067]. Components 427,430, and 420), wherein the one or more programs comprise instructions that, when executed by one or more processors of the computing system, cause the computing system to: 
a. receive 4D seismic data associated with a subsurface reservoir (See para[0006] and para[0066]. Time lapse seismics), wherein the 4D seismic data includes differences in seismic data recorded at T1 and the seismic data recorded at T2 (See Fig. 20, para[0036]-para[0038], para[0071], para[0074], para[0116]. Changes in stress-field during production. Multi-component seismic time-lapse measurements are processed (at 2003) to time-lapse changes in seismic attributes.), and at least one reservoir model associated with the subsurface reservoir (See para[0043] and Fig. 4B: Reservoir model), wherein the 4D seismic data includes at least an anomaly between the seismic data recorded at T1 and the seismic data recorded at T2 (See Fig. 2, Fig. 11, Fig. 15A-Fig. 15D, Fig. 16A-Fig. 16D, para[0036], and para[0100]. Method 203: A perturbation of an anisotropic physical property in a reservoir. Fig. 15A-Fig. 16D: The stress changes plotted are a perturbation of the initial state due to reservoir production (pressure change) and associated rock deformation.)(Examiner Note: “an anomaly” is defined in Applicant’s Specification, para[0029] as “an anomaly 20 that is caused by reservoir stresses. The stresses arise due to changes in the pore pressure between the T1 and T2 seismic surveys.” A person of ordinary skill in the art could reasonably conclude that the stress changes plotted in Fig. 15A-Fig. 16D of Herwanger are anomalies as defined by Applicant’s specification.); 
b. invert the 4D seismic data to obtain stiffness changes in the subsurface reservoir from T1 to T2 (See para[0116]-[0117], and FIG. 20: step 2003 and step 2006); 
c. convert the stiffness changes to strain changes in the subsurface reservoir from T1 to T2 using 3rd-order elasticity relations (See para[0062]-para[0064])(Examiner Note: The stiffness coefficients such as c111, c112, and c123 are third-order coefficients. As denoted using Voigt notation.); 
d. invert the strain changes to obtain time-lapse stresses and reservoir pore pressure changes in the subsurface reservoir (See para[0059], para[0064] and para[0117] and FIG. 20, step 2009. The resulting strains E11, E22, and E33, which can be converted to stresses by Hooke’s law. changes in the seismic stiffness tensor can then be related (at 2009) to stress changes (including pore pressure). Oeff=Oc-αP, where Oc= confining stress and P= Pore pressure.); 
e. refine the at least one reservoir model to generate at least one refined reservoir model associated with the subsurface reservoir, wherein the at least one refined reservoir model is generated by updating the at least one reservoir model with the time-lapse stresses and the reservoir pore pressure changes (See Fig. 21, and para[0132]-para[0133]. This velocity model is updated based on the predicted changes in the reservoir and surrounding rock formation.); SMRH:4818-0231-2925.1-4-Application No.: 16/136,755Attorney. Docket No.: ONAS-329694-US 
f. generate a seismic image of the subsurface reservoir based on the at least one refined reservoir model (See para[0135]. The updated velocity model is used for purposes of migration.); and 
g. identify potential drilling and production hazards associated with the subsurface reservoir based on the seismic image (See para[0118]-para[0130]: problems caused by stress-changes over producing reservoirs which can be addressed.).
Herwanger is silent as to the language of:
using elastic full waveform inversion; and 
using elastostatic Green functions, wherein the elastostatic Green functions connect the strain changes to the reservoir pore pressure changes.
Nevertheless Curtis teaches:
Using elastic full waveform inversion (See para[0103] and Figure 8: steps 432, 344, 346, and 348.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwanger using elastic full waveform inversion such as that of Curtis. Herwanger and Curtis are analogous to the instant application, as all references are directed to the same field of endeavor of processing seismic data. Herwanger teaches, “inverse stress sensitive rock physics models are also well known in the art, and any suitable one may be used” (See para[0113]). Herwanger further teaches, Identifying “attributes and experimental geometries that show the largest sensitivity to changes in the stress-regime”, such as changes in travel time See para[0110]). Curtis teaches, “wave equation inversion is particularly suited to new acquisition geometries involving receiver arrays that allow spatial and temporal derivatives of the wavefield to be recorded explicitly”, such as perturbations in element location or amplitudes(see para[0027]). One of ordinary skill would have been motivated to modify Herwanger, because the use of inverse models was well known in the art at the time of filing as recognized by Herwanger and full waveform inversion would have been well suited to acquiring the changes in the stress-regime that Herwanger was interested in, as recognized by Curtis.
Herwanger and Curtis are silent as to the language of:
using elastostatic Green functions, wherein the elastostatic Green functions connect the strain changes to the reservoir pore pressure changes.
Nevertheless Bachrach teaches:
using elastostatic Green functions connecting reservoir pore pressure changes to induced strain (See para[0025], para[0066], and FIG. 1: step 160. The numerical solver may include … finite difference equations.) (Examiner Note: as recognized by Applicant’s own specification Green’s functions are implicitly used in finite difference equations (See FIG. 1)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwanger and Curtis using elastostatic Green functions, wherein the elastostatic Green functions connect the strain changes to the reservoir pore pressure changes such as that of Bachrach. Herwanger, Curtis, and Bachrach are analogous to the instant application, as all references are directed to the same field of endeavor of processing seismic data. Bachrach (See para[0007]). One of ordinary skill would have been motivated to modify Herwanger and Curtis, because using a finite-difference method of connecting pore pressure changes to induced strain would have increased accuracy and allowed for better planning of drilling operations, as recognized by Curtis.

Regarding claim 5. (New) Herwanger teaches:
The computer-implemented method of claim 1, 
wherein the seismic data recorded at T1 and the seismic data recorded at T2 include information about P-wave velocities and S-wave velocities (See para[0042]. Shear wave and compressional wave data.).  

Regarding claim 6. (New) Herwanger teaches:
The computer-implemented method of claim 5, wherein the anomaly between the seismic data recorded at T1 and the seismic data recorded at T2 is an anomaly in the P-wave velocities between T1 and T2 (See para[0036], para[0097], para[0103]-para[0105], Table 1- Table 2, para[0095], and para[0110]. Changes in seismic velocity. Increased travel times of p-waves may be particularly suitable to characterize the soft layer of 500e-500g. Seismic attributes that could be used to monitor time-lapse stress effects include changes in travel time for compressional waves, shear waves and converted waves, changes in amplitudes, changes in NMO-velocities…).

Regarding claim 7. (New) Herwanger teaches:
The computer-implemented method of claim 6, 
wherein the anomaly in the P- wave velocities is caused by reservoir stresses (See para[0054]. Studies have shown that elastic properties, and therefore seismic velocities, for instance, are stress dependent.).  

Regarding claim 8. (New) Herwanger teaches:
The computer-implemented method of claim 5, 
wherein inverting the 4D seismic data to obtain the stiffness changes comprise:
a. inverting the P-wave velocities to obtain an inverted P-wave velocity perturbation model (See Fig. 24 – Fig. 25, para[0137]. Velocity model 2520 with an inserted velocity perturbation.); and 
b. inverting the S-wave velocities to obtain an inverted S-wave velocity perturbation model (See Fig. 24 – Fig. 25, para[0137]. Velocity model 2520 with an inserted velocity perturbation.).  

Regarding claim 9. (New) Herwanger teaches:
The computer-implemented method of claim 8, 
wherein the at least one refined reservoir model is generated by modifying at least one reservoir model based on the inverted P- wave velocity perturbation model and the inverted S-wave velocity perturbation model (See Fig. 24 – Fig. 25, para[0137]. Velocity model 2520 with an inserted velocity perturbation.).  

Regarding claim 10. (New) Herwanger teaches:
The computer-implemented method of claim 1, 
wherein the at least one reservoir model is an earth model of the subsurface reservoir (See para[0043]-para[0044]. Reservoir model/ geomechanical model 403.).

Regarding claim 11. (New) Herwanger teaches:
The computing system of claim 3, 
wherein the one or more programs, when executed, cause the computing system to further perform: 
h. select at least one well location associated with the subsurface reservoir based on the potential drilling and production hazards (See para[0118]-para[0130]: design of well-trajectories.).

Regarding claim 12. (New) Herwanger teaches:
The computing system of claim 3, 
wherein the seismic data recorded at T1 and the seismic data recorded at T2 include information about P-wave velocities and S-wave velocities (See para[0042]. Shear wave and compressional wave data.).

Regarding claim 13. (New) Herwanger teaches:
The computing system of claim 12, 
1 and the seismic data recorded at T2 is an anomaly in the P-wave velocities between T1 and T2 (See para[0036], para[0097], para[0103]-para[0105], Table 1- Table 2, para[0095], and para[0110]. Changes in seismic velocity. Increased travel times of p-waves may be particularly suitable to characterize the soft layer of 500e-500g. Seismic attributes that could be used to monitor time-lapse stress effects include changes in travel time for compressional waves, shear waves and converted waves, changes in amplitudes, changes in NMO-velocities…).  

Regarding claim 14. (New) Herwanger teaches:
The computing system of claim 13, 
wherein the anomaly in the P-wave velocities is caused by reservoir stresses (See para[0054]. Studies have shown that elastic properties, and therefore seismic velocities, for instance, are stress dependent.).

Regarding claim 15. (New) Herwanger teaches:
The computing system of claim 3, 
wherein the at least one reservoir model is an earth model of the subsurface reservoir (See para[0043]-para[0044]. Reservoir model/ geomechanical model 403.).

Regarding claim 16. (New) Herwanger teaches:
The non-transitory computer readable storage medium of claim 4, 

h. select at least one well location associated with the subsurface reservoir based on the potential drilling and production hazards (See para[0118]-para[0130]: design of well-trajectories.).

Regarding claim 17. (New) Herwanger teaches:
The non-transitory computer readable storage medium of claim 4, 
wherein the seismic data recorded at T1 and the seismic data recorded at T2 include information about P-wave velocities and S-wave velocities (See para[0042]. Shear wave and compressional wave data.).

Regarding claim 18. (New) Herwanger teaches:
The non-transitory computer readable storage medium of claim 17, 
wherein the anomaly between the seismic data recorded at T1 and the seismic data recorded at T2 is an anomaly in the P-wave velocities between T1 and T2 (See para[0036], para[0097], para[0103]-para[0105], Table 1- Table 2, para[0095], and para[0110]. Changes in seismic velocity. Increased travel times of p-waves may be particularly suitable to characterize the soft layer of 500e-500g. Seismic attributes that could be used to monitor time-lapse stress effects include changes in travel time for compressional waves, shear waves and converted waves, changes in amplitudes, changes in NMO-velocities…).

Regarding claim 19. (New) Herwanger teaches:
The non-transitory computer readable storage medium of claim 18, 
wherein the anomaly in the P-wave velocities is caused by reservoir stresses (See para[0054]. Studies have shown that elastic properties, and therefore seismic velocities, for instance, are stress dependent.).

Regarding claim 20. (New) Herwanger teaches:
The non-transitory computer readable storage medium of claim 4, 
wherein the at least one reservoir model is an earth model of the subsurface reservoir (See para[0043]-para[0044]. Reservoir model/ geomechanical model 403.).
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive.
Applicant argues that: Herwanger does not disclose the instant claim features. Herwanger appears to disclose using seismic data associated with a reservoir to estimate changes in stress, fluid content, and reflector deformation of the reservoir. However, Herwanger does not disclose that the seismic data includes at least an anomaly between seismic data recorded at T1 and seismic data recorded at T2, as claimed.
Applicant’s Specification recites, see para[0029], “Figure 2 shows a Vp model with an anomaly 20 that is caused by reservoir stresses. The stresses arise due to changes in the pore pressure between the T1 and T2 seismic surveys.” This is not an explicit definition of what “an anomaly” is. However, a person of ordinary skill in the art could understand that an anomaly . 
35 U.S.C. 103 recites: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Herwanger does not explicitly recite the limitation “an anomaly”. Nevertheless a person of ordinary skill in the art would understand that Herwanger does teach examples of “anomalies”. Herwanger recognizes the relationship between of seismic velocities and geologic stress. Herwanger teaches, “The stress-sensitive rock physics model 415 describes the changes in seismic velocities for the acoustic signals 136 and 142 as a function of stress-state of a geologic formation 109 containing the reservoir 106” (See para[0054]). Herwanger further illustrates examples of “anomalies”. Herwanger teaches, “shear wave splitting” (See para[0093]-para[0094]). Where “shear wave splitting” results in wavelets that “travel at different velocities from one another as a function of wavelet’s polarization determined by anisotropy in the modeled geological formation”, and “the source of the seismic anisotropy is stress”.
Herwanger also recognizes that reservoir stress can arise due to changes in pore pressure. Herwanger teaches, an equation “σeff = σc-αP” where σeff is effective stress, σc is confining stress, α is Biot coefficient, and P is pore pressure (See para[0059]). Herwanger (See para[0100]). Herwanger recognizes the mathematical relationship between pore pressure and reservoir stress, and that changes in pore pressure cause changes in stresses. Thus Herwanger discloses the second part of the definition of “an anomaly” that “the stresses arise due to changes in the pore pressure between the T1 and T2 seismic surveys”.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 103 have been fully considered but are not persuasive. Although, Herwanger does not explicitly recite “an anomaly”. Nevertheless, Herwanger teaches the claimed limitation such that “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains”.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863